Exhibit 10.1

FORM OF NONCOMPETITION AND NONSOLICITATION AGREEMENT

THIS NONCOMPETITION AND NONSOLICITATION AGREEMENT is entered into as of
                 , 2011 (this “Agreement”) by and among MILESTONE HOLDING
CORPORATION, a Delaware corporation (“Milestone”), DA-LITE SCREEN COMPANY, INC.,
an Indiana corporation (“Da-Lite”), and [SHAREHOLDER], an individual residing at
[ADDRESS] and a shareholder of Da-Lite (“Shareholder”) (each of the foregoing
individually, a “Party” and collectively, the “Parties”).

WHEREAS, Milestone, Da-Lite and certain other parties thereto have entered into
that certain Agreement and Plan of Merger, dated as of March 30, 2011 (the
“Merger Agreement”);

WHEREAS, it is contemplated that, pursuant to the Merger Agreement and through a
series of transactions set forth in the Merger Agreement (the “Transactions”),
[Newco], an Indiana corporation and subsidiary of Milestone (the “Company”),
will be merged with and into Da-Lite, pursuant to which, each share of Da-Lite
issued and outstanding immediately prior to consummation of the Transactions
shall be cancelled and converted into a right to receive a certain amount of
cash consideration;

WHEREAS, Shareholder is deriving economic benefit from the Transactions; and

WHEREAS, the parties acknowledge that the obligations of Milestone and the
Company to enter into the Merger Agreement and consummate the Transactions
contemplated by the Merger Agreement are subject to the execution and delivery
by each of Milestone, Da-Lite and Shareholder of this Agreement, among other
conditions specified in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants, promises
and representations set forth herein and in the Merger Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions. Words or phrases that are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 1 and as
provided elsewhere in this Agreement. For purposes of this Agreement, the
following definitions apply:

(a) “Affiliates” means all Persons and entities directly or indirectly
controlled by Milestone, where control may be by management authority, contract
or equity interest, including, but not limited to, Da-Lite and any entities
controlled by it from and after the consummation of the merger under the Merger
Agreement.

(b) “Business” means the business of any Milestone Company involving or
otherwise relating primarily to the design, manufacture, marketing and/or
distribution of projection screens, audio visual carts and stands, easels,
lecterns, conference cabinets, projection screen fabric, audio visual mounting
equipment for flat panel displays, projectors and speakers.



--------------------------------------------------------------------------------

(c) “Confidential Information” means any and all information that any Milestone
Company protects from unrestricted disclosure to any Person outside such
Milestone Company and trade secrets or private or confidential data, information
or knowledge of any Milestone Company relating primarily to the Business,
including, but not limited to, to the extent so protected, data, information or
knowledge relating to such matters as the finances, financial activities and
performance, costs, sources of supply, strategic plans, methods of operation and
competition, marketing plans and strategies, equipment and operational
requirements and information concerning personnel, customers and suppliers
(including the identity, business practices and any special needs of such
customer or supplier), potential customers and suppliers (including the
identity, business practices and any special needs of such potential customer or
supplier), research, testing, manufacturing, know-how, designs, formulas,
developmental or experimental work, products, services, computer software and
programs (whether in object or source code), databases, other original works of
authorship, the people and organizations with whom any Milestone Company has
business relationships and the nature and substance of those relationships and
other information regarding any Milestone Company, the disclosure of which could
result in a competitive disadvantage to any Milestone Company with respect to
the Business or provide a competitive advantage to any Person outside any
Milestone Company with respect to the Business; it being understood that
Confidential Information shall not include information which (i) is or becomes
available to the public generally through no direct or indirect action of
Shareholder, or (ii) is or becomes available to Shareholder on a nonconfidential
basis from a source that is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation to a Milestone Company.

(d) “Milestone Company(ies)” means any of Milestone or its Affiliates.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership (limited or otherwise), an estate, a trust and any
other entity or organization.

2. Acknowledgment. Shareholder expressly acknowledges that: (a) Shareholder owns
shares in Da-Lite, which shares will be cancelled pursuant to the Merger
Agreement in exchange for the right to receive cash consideration in the amount
and in the manner set forth in the Merger Agreement; and (b) the covenants
contained in this Agreement, including, without limitation, Section 3, are
(i) supported by good and adequate consideration, the receipt and sufficiency of
which is acknowledged by Shareholder; and (ii) reasonable and necessary to
protect the legitimate business interests of the Milestone Companies in
connection with the Business and the Transactions.

3. Restrictive Covenants.

(a) Agreement Not to Compete. Shareholder agrees that during the period
commencing on the effective date of the closing of the Transactions contemplated
by the Merger Agreement (the “Closing Date”) and ending five (5) years from the
Closing Date (the “Restricted Period”), Shareholder shall not, whether as an
owner, shareholder, member, partner, investor, consultant, agent, director,
manager, officer, employee, co-venturer or otherwise, provide services to, own
an equity interest in (other than a passive interest of not more than 2% of the
outstanding equity of any corporation or other entity) or control, directly or
indirectly, any Person that engages in the Business of any Milestone Company in
the United States or in any foreign country in which any Milestone Company is
then engaged in the Business (the “Restricted Territories”).

 

2



--------------------------------------------------------------------------------

(b) Agreement Not to Solicit or Hire Employees and Others. Shareholder agrees
that, during the Restricted Period, Shareholder will not, directly or
indirectly, solicit or recruit the employment or services of any Person serving
as an employee, officer, director or manager of any Milestone Company (whether
as an employee, officer, director, manager, agent, consultant or independent
contractor), assist any other Person in soliciting or recruiting the employment
or services of any such Person (whether as an employee, officer, director,
manager, agent, consultant or independent contractor), encourage any such Person
to change his or her relationship with any Milestone Company, or hire any
Person, who at the time of such solicitation, recruitment, hiring or at any time
during the six month period preceding the date thereof, was an employee,
officer, director or manager of any Milestone Company; provided, however, that
(i) general solicitations of employment or engagement published in a journal,
newspaper or other publication of general circulation or listed on any internet
job site and not specifically directed toward such Person shall not be deemed to
constitute solicitation prohibited by this Section 3(b), and (ii) the
solicitation or hiring of Richard Lundin, Judith Loughran or Jerry Young shall
not be prohibited by this Section 3(b) if and to the extent any of them or the
hiring entity do not otherwise take any direct or indirect action in violation
or breach of this Agreement. For purposes of this Section 3(b) and for the
avoidance of doubt, a list of each Milestone Company on the date hereof is
attached hereto as Schedule 1, and Milestone shall from time to time during the
Restricted Period provide Shareholder with an updated Schedule 1 identifying
each additional Person that becomes a Milestone Company after the date hereof.

(c) Agreement Not to Solicit Business Contacts. Shareholder agrees that, during
the Restricted Period, Shareholder will not, directly or indirectly: (i) solicit
or encourage any client, customer, contractor, consultant, agent, supplier,
licensee, licensor, landlord or other business relation of any Milestone Company
with respect to the Business (each, a “Business Contact”) to terminate or alter
its relationship with any Milestone Company relating to the Business; or
(ii) attempt to persuade any such Business Contact to conduct any business or
activity with any competitor engaged in the Business of any Milestone Company.

(d) Non-Disparagement. Shareholder agrees that at no time will Shareholder,
directly or indirectly, disparage any Milestone Company; provided, however that
nothing in this Section 3(d) shall prohibit Shareholder or Shareholder’s
representatives from pursuing or participating in any legal action or any
dispute arising under the Merger Agreement or any agreements contemplated
thereby. Milestone agrees that at no time will any Milestone Company, directly
or indirectly, disparage Shareholder; provided, however that nothing in this
Section 3(d) shall prohibit Milestone, any Milestone Company or any of their
respective representatives from pursuing or participating in any legal action or
any dispute arising under the Merger Agreement or any agreements contemplated
thereby.

 

3



--------------------------------------------------------------------------------

(e) Confidential Information. Shareholder understands and acknowledges that the
success of each Milestone Company is dependent upon the secrecy and
non-disclosure of Confidential Information. Therefore, during the Restricted
Period, Shareholder agrees that Shareholder will not, directly or indirectly,
disclose to any Person or assist in disclosing to any Person any Confidential
Information of any Milestone Company. When requested by any Milestone Company in
writing, Shareholder shall promptly deliver to Milestone and Da-Lite all
Confidential Information in Shareholder’s control and not retain any copies
thereof except Shareholder shall be permitted to retain a copy for personal
record keeping as required pursuant to legally mandated document retention
policies or for tax reporting purposes; provided, however, that any such
retained Confidential Information shall be treated at all times in accordance
with this Agreement. Shareholder shall not be bound by the terms of this
Section 3(e) with respect to particular portions of the Confidential Information
to the extent that: (i) disclosure of such information is mutually agreed upon
by Shareholder and any Milestone Company in writing; (ii) disclosure or
retention of such information is required by law, rule or regulation or by the
order or demand of a court or government agency or authority; or (iii) such
information is reasonably necessary by Shareholder to enforce the terms of the
Merger Agreement or any agreements contemplated thereby. In the event that
Shareholder is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, or similar process) to disclose
any Confidential Information, Shareholder shall provide Milestone and Da-Lite
with prompt notice of such request(s) so that each of Milestone and Da-Lite, at
its or their expense, may seek an appropriate protective order or other
appropriate remedy. Whether or not any such protective order or other remedy is
obtained, Shareholder may furnish that portion (and only that portion) of the
Confidential Information that Shareholder reasonably believes is legally
compelled to disclose; provided, however, that in no event shall Shareholder
oppose any action by any Milestone Company to obtain a protective order or other
relief to prevent the disclosure of such information. The terms of this
Section 3(e) are in addition to the terms of any other confidentiality and
nondisclosure agreement between Shareholder and any Milestone Company.

4. Enforcement. Shareholder acknowledges that Shareholder has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon Shareholder pursuant to Section 3 hereof. Shareholder
agrees that: (a) each of the restraints contained herein are necessary for the
protection of the goodwill, Confidential Information and other legitimate
interests of each Milestone Company; (b) each and every one of these restraints
is reasonable in respect to subject matter, length of time and geographic area;
and (c) these restraints, individually or in the aggregate, will not prevent
Shareholder from obtaining other suitable employment during the period in which
Shareholder is bound by such restraints. Shareholder further acknowledges that,
were Shareholder to breach any of the covenants contained in Section 3 hereof,
the damage to any Milestone Company would be irreparable. Shareholder therefore
agrees that any Milestone Company, in addition to any other remedies available
to it, shall be entitled to seek injunctive relief against any breach or
threatened breach by Shareholder of any of said covenants, without having to
post bond. The Parties further agree that, in the event that any provision of
Section 3 hereof shall be finally determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

5. Conflicting Agreements. Shareholder hereby represents and warrants that the
execution of this Agreement and the performance of Shareholder’s obligations
hereunder will not breach or be in conflict with any other agreement to which
Shareholder is a party or is bound and that Shareholder is not now subject to
any covenants against competition or similar restrictions or any court order or
other legal obligation or limitation that would affect the performance of
Shareholder’s duties hereunder.

 

4



--------------------------------------------------------------------------------

6. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

7. Survival. The provisions of this Agreement shall survive any termination of
Shareholder’s employment or service, if any, with any Milestone Company.

8. Assignment. Neither Milestone, Da-Lite nor Shareholder may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that each of Milestone and Da-Lite may assign their rights and obligations under
this Agreement without the consent of Shareholder in the event that either
Milestone or Da-Lite shall hereafter effect a reorganization, consolidate with,
or merge into, any Person or transfer all or substantially all of its properties
or assets to any Person. This Agreement shall inure to the benefit of and be
binding upon Milestone, Da-Lite and Shareholder, their respective successors,
executors, administrators, heirs and permitted assigns.

9. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
any Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

10. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to Shareholder at [ADDRESS] or, in the case of Milestone and/or
Da-Lite, at c/o Milestone AV Technologies LLC, at 8401 Eagle Creek Parkway,
Savage, Minnesota 55378, Attn: Scott J. Gill, President and Chief Executive
Officer, with copies to (i) The Duchossois Group, Inc., 845 N. Larch Avenue,
Elmhurst, Illinois 60126, Attn: Eric A. Reeves, Vice President and General
Counsel, and (ii) Vedder Price P.C., 222 N. LaSalle Street, Suite 2400, Chicago,
Illinois 60601, Attn: Michael A. Nemeroff, Esq., or to such other address as any
Party may specify by written notice to the other in accordance with this
Section 10.

11. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter.

12. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Shareholder and by an expressly authorized representative
of each of Milestone and Da-Lite.

 

5



--------------------------------------------------------------------------------

13. Headings. The headings and captions in this Agreement are for convenience
only, and in no way do they define or describe the scope or content of any
provision of this Agreement.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

15. Governing Law; Waivers; Personal Jurisdiction.

(a) Governing Law. Except to the extent that the laws of the jurisdiction of
organization of any party hereto, or any other jurisdiction, are mandatorily
applicable to the Merger or the matters arising under or in connection with this
Agreement, this Agreement shall be governed by the laws of the State of Indiana
without regard to any applicable conflicts of law provisions thereof that would
require the application of the laws of another jurisdiction.

(b) JURISDICTION. THE PARTIES HERETO AGREE THAT ALL ACTIONS TO ENFORCE THIS
AGREEMENT AND ALL DISPUTES AMONG OR BETWEEN THEM ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG OR BETWEEN THEM
IN CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT,
EQUITY, OR OTHERWISE, MAY BE RESOLVED BY A COURT LOCATED IN COOK COUNTY,
ILLINOIS AND THE PARTIES HERETO HEREBY CONSENT AND SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT.

(c) WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL, ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE IN COOK COUNTY, ILLINOIS IN CONNECTION WITH ANY CLAIM OR
CAUSE OF ACTION TO ENFORCE THIS AGREEMENT OR BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. THE PARTIES HERETO AGREE THAT COOK COUNTY, ILLINOIS IS A REASONABLY
CONVENIENT FORUM TO RESOLVE ANY DISPUTE AMONG THE PARTIES HERETO. EACH OF THE
PARTIES HERETO REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER AND KNOWINGLY
AND VOLUNTARILY WAIVES HIS, HER OR ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

6



--------------------------------------------------------------------------------

(d) OTHER JURISDICTIONS. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE PARTIES AGREE THAT EACH PARTY HERETO SHALL HAVE THE RIGHT TO
PROCEED AGAINST ANY OTHER PARTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PARTY
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN SUCH PARTY’S FAVOR. EACH
PARTY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE TO THE LOCATION OF THE COURT
IN WHICH ANY PARTY HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SECTION.

[Remainder of page is intentionally blank.]

 

7



--------------------------------------------------------------------------------

Signature Page to Noncompetition and Nonsolicitation Agreement

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands, as of the date first above written.

 

MILESTONE HOLDING CORPORATION, a Delaware corporation

By:  

 

Name:  

 

Title:  

 

DA-LITE SCREEN COMPANY, INC., an Indiana corporation

By:  

 

Name:  

 

Title:  

 

SHAREHOLDER:

 

[NAME]

 

8



--------------------------------------------------------------------------------

Schedule 1

List of Milestone Companies

 

1. Milestone Holding Corporation

 

2. Milestone AV Technologies LLC

 

3. Milestone AV Technologies BV

 

4. Milestone AV Technologies Ltd.

 

5. Da-Lite Screen Company, Inc.

 

6. Projecta B.V.

 

7. Procolor S.A.S.

 

S1-1